Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





THE STATE OF TEXAS,

                                    Appellant,

v.

JUDITH MEZA,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00187-CR

Appeal from
 County Court at Law No. 5

of Bexar County, Texas

(TC # 430743)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is the State’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.2(a).  Finding that the State has established compliance with the requirements of
Rule 42.2(a), we grant the motion and dismiss the appeal.


September 29, 2010                                                    
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.